FILED
                             NOT FOR PUBLICATION                            SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWARD L. GRAY, II,                              No. 11-16865

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00778-OWW-
                                                 GSA
  v.

D. ROBINSON, MTA; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Edward L. Gray, II, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs in connection with his treatment




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for valley fever. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Gray failed

to raise a genuine dispute of material fact as to whether defendants failed to

respond adequately to his illness. See id. at 1058 (prison officials act with

deliberate indifference only if they know of and disregard an excessive risk to

inmate health); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish

that a difference of opinion amounted to deliberate indifference, a prisoner must

show that the defendants’ chosen course of treatment was medically unacceptable

and in conscious disregard of an excessive risk to the prisoner’s health).

      The district court did not abuse its discretion by declining to continue

defendants’ summary judgment motions until Gray could conduct additional

discovery because Gray failed to identify the specific facts that additional

discovery would have revealed or how those facts would have been essential to

resist the summary judgment motions. See California ex rel. Cal. Dep’t of Toxic

Substances Control v. Campbell, 138 F.3d 772, 779-80 (9th Cir. 1998) (standard of

review and setting forth relevant factors).

      AFFIRMED.




                                              2                                  11-16865